                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No. 8:18-cv-02137-KES                                                  Date: March 7, 2019

Title: JOSEPH SANCHEZ v. ARCO NO. 42622, et al.

PRESENT:

            THE HONORABLE KAREN E. SCOTT, U.S. MAGISTRATE JUDGE

                Jazmin Dorado                                    Not Present
               Courtroom Clerk                                   Court Reporter

       ATTORNEYS PRESENT FOR                            ATTORNEYS PRESENT FOR
             PLAINTIFF:                                      DEFENDANT:
            None Present                                      None Present



PROCEEDINGS (IN CHAMBERS):                          Order to Show Cause Why Action Should
                                                     Not Be Dismissed for Failure to Timely
                                                               Serve Defendants


         Joseph Sanchez (“Plaintiff”) filed this action on November 30, 2018. (Dkt. 1.) On
December 3, 2018, at Plaintiff’s request, the Clerk issued a 21-day summons directed to
Defendants Arco No. 42622 and SNK Petro, Inc. (Dkt. 6.) Federal Rule of Civil Procedure 4(m)
generally requires plaintiffs to serve defendants with process within 90 days after the complaint
is filed. Although that 90-day deadline expired on February 28, 2019, Plaintiff has not filed any
proof of service as of the date of this order.

       IT IS THEREFORE ORDERED that, on or before March 21, 2019, Plaintiff shall show
cause why this action should not be dismissed without prejudice for failure to timely serve
Defendants.




                                                                     Initials of Deputy Clerk JD
